 Case: 4:19-cv-02356-SNLJ Doc. #: 38 Filed: 04/08/20 Page: 1 of 4 PageID #: 157




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION

ISaIAH FORMAN,                                )
     Plaintiff,                               )
vs.                                           )      No. 4:19-cv-02356-SNLJ
                                              )
DAVID MASS, et al.,                           )
et al.,                                       )
        Defendants.                           )

                  ANSWER OF DEFENDANT WELLINGTON

      Comes now Defendant Wellington and for Answer to Plaintiff’s Second
Amended Complaint states:
   1. Defendant admits Forman is an adult individual, but lacks sufficient
information to admit or deny, and therefore denies, his current residency as alleged
in Paragraph 1.
   2. Defendant lacks sufficient information to admit or deny, and therefore
denies, Paragraph 2.
   3. Defendant admits Paragraph 3.
   4. Defendant makes no answer to the legal conclusions of Paragraph 4.
   5. While Defendant does not contest venue in this Court, it is denied that “the
events” occurred at all, at least as, “complained of”, and Defendant therefore
denies Paragraph 5.
   6. Defendant makes no answer to the legal conclusions of Paragraph 6.
   7. Defendant makes no answer to the legal conclusions of Paragraph 7.
   8. Defendant admits Forman makes such a demand, though would deny that
sufficient evidence will be adduced to support the right such a trial.
   9. Defendant makes no answer to the legal conclusions of Paragraph 9.
 Case: 4:19-cv-02356-SNLJ Doc. #: 38 Filed: 04/08/20 Page: 2 of 4 PageID #: 158




Defendant lacks sufficient information to admit or deny, and therefore denies, the
factual allegations, if any, of Paragraph 9.
   10. Defendant makes no answer to the legal conclusions of Paragraph 10.
Defendant denies the factual allegations, if any, of Paragraph 10.
   11. Defendant denies Paragraph 11.
   12. Defendant lacks sufficient information to admit or deny, and therefore
denies, the factual allegations, if any, of Paragraph 12.
   13. Defendant denies Paragraph 13.
   14. Defendant denies Paragraph 14.
   15. Defendant makes no answer to the legal conclusions of Paragraph 15.
Defendant denies the factual allegations, if any, of Paragraph 15.
Count I
      Defendant understands Count I to be directed toward co-Defendant(s) and
therefore makes no answer to it. Defendant reserves the right to answer Count I,
and to make any and all affirmative defenses, if or when it is ever determined that
Count I is directed toward Defendant.
Count II
      29. In response to Paragraph 29, Defendant repeats and realleges his
responses above, and denies any additional allegations purportedly incorporated
into Paragraph 29 and that are deemed in any way directed against him.
      30. Defendant denies Paragraph 30.
      31. Defendant makes no answer to the legal conclusions of Paragraph 31.
      32. Defendant denies Paragraph 32.
      33. Defendant makes no answer to the legal conclusions of Paragraph 33.
      34. Defendant makes no answer to the legal conclusions of Paragraph 34.
Defendant denies the factual allegations, if any, of Paragraph 34.
      35. Defendant makes no answer to the legal conclusions of Paragraph 35.
 Case: 4:19-cv-02356-SNLJ Doc. #: 38 Filed: 04/08/20 Page: 3 of 4 PageID #: 159




Defendant denies the factual allegations, if any, of Paragraph 35.
      36. Defendant denies Paragraph 36.
      37. Defendant denies Paragraph 37.
      38. Defendant denies Paragraph 38.
      39. Defendant denies Paragraph 39.
      40. Defendant makes no answer to the legal conclusions of Paragraph 40.
      41. Defendant makes no answer to the legal conclusions of Paragraph 41.
Defendant denies the factual allegations, if any, of Paragraph 41.
Affirmative Defenses to Count II
      A. Count II fails to state a claim against Defendant upon which relief can be
granted.
      B. Defendant is shielded (to the extent, if any, sued in an individual
capacity) by Qualified Immunity.
      C. Defendant’s actions were reasonable and justified under the
circumstances by reasonable perceptions of Plaintiff resisting and potential for
being armed.
      D. Defendant’s alleged injuries and claim would be barred by the De
Minimis doctrine.
      E. Any award of punitive damages would be barred (to the extent, if any
sued in an official capacity).
      F. Plaintiff was contributorily and comparatively at fault for any alleged

injuries he may have suffered.

      G. An award of punitive damages against Defendant would violate

Defendant’s procedural and substantive due process under the U.S. and Missouri

Constitutions.
 Case: 4:19-cv-02356-SNLJ Doc. #: 38 Filed: 04/08/20 Page: 4 of 4 PageID #: 160




      H. To the extent alleged force was used on Plaintiff after he had allegedly
surrendered and was under police control, the Fourth Amendment’s provisions
relating to unreasonable “seizure” do not apply.
Conclusion
      Defendant denies each and every allegation of Plaintiff’s pleading that is not
explicitly admitted herein and with respect to which denial is necessary in order to
avoid such allegation being deemed admitted.
   WHEREFORE, Defendants prays this Court enter favorable judgment and
against Plaintiff, awarding Defendant all costs, attorney’s fees, and expenses
incurred herein.


                                       /s/Mark H. Zoole
                                       Mark H. Zoole, #38635MO
                                       P.O. Box 190549
                                       St. Louis, MO 63119
                                       (314) 223-0436
                                       zoole@sbcglobal.net
                                       Counsel for Defendant Wellington

                               Certificate of Service

       The undersigned certifies that a true and correct copy of the foregoing was
sent to all counsel of record via the Court Clerk’s electronic notification system,
including but not necessarily limited to Mark T. McCloskey and Patricia N.
McCloskey, 4472 Lindell, St. Louis, MO, 63108, on this 8th day of April, 2020.

                                       /s/Mark H. Zoole
